DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4, 7- 10, 12, 14- 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Core et al (US PAP 2012/ 0109608), “Core” (IDS).
As per claims 1, 8 and 14, Core teaches a computer readable medium with instructions see for example [0111];
identifying one of more images of a plurality of images that are used with a previously generated model associated with a position and motion of a targeted region of a patient to receive radiation treatment (i.e., image correlation, a system identifies a target in a computed image and identifies a region in the acquired image displaying an intensity pattern in some manner similar to that of the target in the computed image. Generation of the computed image and computation of the target position/shape may be based on a preoperative 3D image, a respiration model, a phase of a patient's respiratory cycle in which the image was taken and/or the positions of external markers when the image was taken. Performing the image correlation may include identifying and/or computing a digitally reconstructed radiograph (DRR) that shows a target position that matches the position of the target in the acquired image” see for example [0052- 53]; claim 7 discloses “for each x-ray image in the image data set, computing a target position and correlating the target position with a digitally reconstructed radiograph (DRR) generated based on the previously acquired images and the respiration model”.
generating, by a processing device, a new model to be associated with the position and motion of the targeted region based on a selection that is associated with one of the one or more images of the plurality of images, wherein the new model is a relationship between a series of internal features and external marker positions (i.e., a lung tumor template may include instructions for delineating particular VOIs, for generating a model of a respiration cycle correlating tumor motion with external marker motion due to the respiration cycle. In one embodiment, the treatment template is a model treatment plan on which the simulation plan is based) see for example [0035] and fig.2; [0047] and fig. 3 disclose “The respiration model describes a non-rigid motion and deformation of the anatomical region as it undergoes its periodic motion (e.g. due to respiration). The respiration model relates the locations of the targets to the locations of the external markers, as a function of the relative position in time within the respiration cycle. The respiration model may be constructed from the CT images and from motion cycle information obtained from sensors that track the external markers. The respiration model may be created during generation of the simulation plan and/or during simulation”; [0082] discloses “Correlation involves computing a position and shape of a target (e.g., a lung tumor) from a preoperative 3D image and/or a respiration model and correlating that computed position and shape to an observed position and shape for that target. As correlation is completed for an image pair, the correlation results for that image pair are displayed over the images in the film strip view 905 on the left”; and 
delivering radiation to the targeted region based on the new model [0035, 40 and 53] and claim 3.
As per claims 2, 9 and 15, Core teaches sorting the one or more images of the plurality of images (i.e., each of the images is taken during a known phase of the respiration cycle. Accordingly, to phase sort, the images simply need to be rearranged according to their known phase.) see for example [0080].
As per claims 3, 10 and 16, Core teaches the one of the one or more images of the plurality images is at an intermediate position in a respiratory order (i.e., Each x-ray image pair may be taken at a different phase of the patient's respiration cycle and the images taken during multiple different respiration cycles) see for example [0049]; [0080] discloses “each of the images is taken during a known phase of the respiration cycle, and to phase sort, the images simply need to be rearranged according to their known phase”.
As per claims 4 and 17, Core teaches receiving the selection associated with one or more images of the plurality of images (i.e., the treatment simulator receives selection of a patient and one or more CT images (e.g., an inhale CT image and an exhale CT image). At block 210, the treatment simulator imports the selected CT images, which may be referred to as planning CTs) see for example [0035].
As per claims 7, 12 and 19, Core teaches the selection corresponds to a changing of a correlation output parameter threshold of a target tracking process associated with the new model (i.e., a single tracking method wherein creating models (e.g., respiration models), imaging and tracking a target in a treatment device or a simulation device, correlating image data, and assessing results (e.g., determining the success or failure of tracking modes). Once the simulation is complete, simulation results answer the question, "can this patient be tracked with this tracking method?" and multiple tracking methods are simulated for the patient. Once the simulation is complete, the simulation results answer the question, "given a set of tracking methods, which is the optimal tracking method?") see for example [0021].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Core in view of Iddan et al (US PAP 2008/ 0221439), “Iddan” (IDS).
As per claims 5, 11 and 18, as best understood and in light of the rejections, Core discloses “the images may be taken across multiple respiration cycles. For example, a single image may be taken every 2-3 respiration cycles, wherein each of the images is taken during a known phase of the respiration cycle, and wherein to phase sort, the images simply need to be rearranged according to their known phase. The GUI 800 may include a button that goes through the images and loops, so that it appears that a user is going through a single respiration cycle) see for example [0080]; Core further discloses “creating models (e.g., respiration models ), imaging and tracking a target in a treatment device or a simulation device, correlating image data, and assessing results, wherein image correlation is performed by matching pattern intensity from digitally reconstructed radiographs (DRRs) to the images acquired using the tracking method” see for example [0021- 22 and 35] and fig. 2 steps 205- 235 for the treatment simulator and corresponding to the selections associated with the one of the two or more images which implicitly corresponds to a removal of the one image from being used with the model images and treatment templates thereof; [0037- 38] disclose the treatment simulator creates an internal target volume (ITV; corresponding to a new model) from the TTVs (tracking target volume), wherein the internal target volume is the volume defined by a target (e.g., by the TTV) as it moves through its full motion range (corresponding to and including the intermediate position) , wherein the ITV includes the entire) of motion range for the TTV (covering every position for the tumor along all three axes); [0050] discloses treatment simulator with tumor position, user selection of an image with offset information, display of a graphical delineation along with drag thereof of the lung tumor in the image; [0029 and 35] disclose tracking, and generating a model that describes the tumor position and shape as a function of positions of external markers disposed on the patient and a simulation plan for radiation treatment.
However, Core does not explicitly teach the sorting of the one or more images of the plurality of images is based on a respiratory order associated with the patient, and wherein the selection corresponds to a removal of one image from being used with the new model that is associated with the position and motion of the targeted region, wherein the generation of the new model is not based on the removed one image.
Iddan teaches the sorting of the one or more images of the plurality of images is based on a respiratory order associated with the patient, and wherein the selection corresponds to a removal of one image from being used with the new model that is associated with the position and motion of the targeted region, wherein the generation of the new model is not based on the removed one image (i.e., the image frames are gated with respect to the subject's respiratory cycle) see for example [482]; fig. 3 and [509] disclose a gating processor 34 of control unit 13 selects image frames 35 corresponding to a given phase in a cycle.
Iddan further teaches “displayed images of said organ are stabilized, partially or fully, with respect to the motion of the organ, and/or tool(s) applied to the organ are actuated in synchronization with a selected phase in the motion of the organ... [0474] The terms "synchronizing" and "gating" and derivations thereof, when used in reference to an image stream, describes the identification and individual image frames from such image stream selection of, wherein such frames are acquired at a same selected phase in a plurality of occurrences of a cyclical physiological signal or process” see for example [466]; [482] discloses “Alternatively or additionally, the image frames are gated with respect to the subject's respiratory cycle”; [509] discloses selection of image frames and generation of a mask (e.g., removed one image) from image frames of video stream; [469] discloses The terms " image " and " imaging " refer to any type of medical imaging, typically presented as a sequence of images and including ionizing radiation, non- ionizing radiation, video, fluoroscopy, angiography, ultrasound, CT, MRI, PET, PET-CT, CT angiography, SPECT, Gamma camera imaging, Optical Coherence Tomography (OCT), Vibration Response Imaging (VRI), Optical Imaging, infrared imaging, electrical mapping imaging, other forms of Functional Imaging, or any combination or fusion thereof.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Iddan into Core to provide continuous images of a cyclically-moving body organ typically displayed in the course of many medical procedures such as procedures performed on the heart, the thorax, the respiratory tract, the eyes, or the cardiovascular system, wherein such images typically shift constantly and are also prone to blurring and consequently, such images are typically difficult to observe, and are difficult to use in making clinical decisions over an extended period of time (such as the entire duration of the procedure), wherein continuously-generated image frames of cyclically-moving organs are gated to one or more physiological signals or processes, wherein the cycle(s) of such signals or processes correspond to a motion cycle of the organ being imaged, and wherein the displayed gated image frames of the organ are typically all in a selected same phase of a motion cycle of the organ and therefore the gated images are displayed with a smoothened transition filling the gaps among them, generating a synthesized, continuous video stream as an state of the art technology see for example [007 and 100- 102].
As per claims 6, 13 and 20, Iddan teaches the selection corresponds to a removal of one or more images from being used with the new model that is associated with the position and motion of the targeted region, wherein the generation of the new model is not based on the removed one or more images (i.e., the image frames are gated with respect to the subject's respiratory cycle ) see for example [482]; fig. 3 and [509] disclose a gating processor 34 of control unit 13 selects image frames 35 corresponding to a given phase in a cycle and generation of a mask (e.g., removed one image) from image frames of video stream.
Response to Arguments
Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks dated 11/7/22 examiner responds as follows:
1) Applicant argues “…a treatment simulator receives a selection of a patient and computed tomography (CT) images. The treatment simulator imports the CT images and a user designates one of the imported images as a primary CT to generate a preliminary estimate of a target position. The treatment simulator can load a treatment template that includes instructions for generating a model of a respiration cycle. (Core, paragraph 35). The CT images that are imported by the treatment simulator, however, are not CT images that were used with a previously generated model. Rather, the CT images are imported by the treatment system and used in conjunction with a treatment template that includes instructions to generate a model of a respiration cycle. Therefore, Core does not disclose identifying one of more images of a plurality of images that are used with a previously generated model associated with a position and motion of a targeted region of a patient to receive radiation treatment, as recited in claim 1 “. Remarks at 7.
The Wikipedia.org defines simulation as “A simulation is the imitation of the operation of a real-world process or system over time. Simulations require the use of models; the model represents the key characteristics or behaviors of the selected system or process, whereas the simulation represents the evolution of the model over time”.
The Core reference is replete with the simulation which require the use of models over time using images as per definition supra. Core is replete with the alleged missing limitation as follows:
[0021] In one embodiment, a single tracking method is simulated for a patient. This may include creating models (e.g., respiration models), imaging and tracking a target in a treatment device or a simulation device, correlating image data, and assessing results (e.g., determining the success or failure of tracking modes).

[0022]…The tracking method is then considered to have successfully tracked the target during the simulation if a successful correlation was performed for a threshold number of the images that were acquired using that tracking method. For example a tracking method may be considered to have successfully tracked the target during simulation if image correlation was successful for 75% of acquired images.

[0052] At block 330, the treatment simulator computes a tumor position for each image in the simulation data set. The tumor position for an image may be determined based on the respiration model, the positioning of the external markers when the image was taken, and/or the positioning of the patient's spine when the image was taken. The tumor position may also be determined via correlation with a DRR (or other computed image) generated based on the CTs and the respiration model. In one embodiment, the correlation is performed based on performing image correlation/registration between a DRR and the x-ray image.

[0053] As used herein, image correlation is defined as an attempt to create a computed image (e.g., digitally reconstructed radiograph (DRR)) that matches an image taken during treatment or during simulation (also referred to herein as "acquired image"), and then to use all or part of the computed image to identify a target in the acquired image. To perform image correlation, a system identifies a target in a computed image and identifies a region in the acquired image displaying an intensity pattern in some manner similar to that of the target in the computed image.

[0056] At block 340, the treatment simulator receives an indication for an image that the tumor position correlation was successful, unsuccessful, or that success is indeterminate.

[0057] At block 350, the treatment simulator determines whether one or more tracking modes are likely to work for tracking the tumor during treatment delivery. In one embodiment, a tracking mode is considered to have successfully tracked the target during the simulation if a successful correlation was performed for a threshold number of the images that are associated with the tracking mode. For example and without limitation, a tracking method may be considered to have successfully tracked the target during simulation if the image correlation was successful for 75% of the acquired images associated with that tracking mode.


Accordingly Core uses simulation/ modeling over time (see the definition supra) in all or part of the computed image to identify a target in the acquired image. It appears that applicant is looking for verbatim recitation to appear in the prior arts of the record used for rejection. It is further noted that as to the broadest reasonable interpretation, examiner has made a clear one to one mapping of the claims in light of the portions relied upon for rejection.
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant should further argue the secondary prior arts of the record and offer explicit rational as to why the combinations and corresponding motivations to combine are not sufficient to render the claims prima faice obvious. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
2) Applicant argues the 35 USC 103 rejection based on the argument presented with respect to the Core reference. Remarks at 7.
Accordingly examiner responds using the same rational.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov